OPINION OF THE COURT
Per Curiam.
On March 2, 1992, in the United States District Court for *137the Western District of New York, at Buffalo, the respondent was convicted, upon a jury verdict, of filing false statements in a bankruptcy proceeding and making a false statement to the Department of Justice in violation of 18 USC §§ 152 and 1001.
We find that the Federal felonies are essentially similar to New York Penal Law § 175.35, offering a false instrument for filing in the first degree, a class E felony. Both the Federal statute and the New York statute require presentation of a false instrument to a branch of government, knowing the instrument to be false, with the intent to defraud the government (see, Matter of Bejasa, 165 AD2d 397; Matter of Connery, 157 AD2d 12; see generally, Matter of Johnston, 75 NY2d 403).
Pursuant to Judiciary Law § 90 (4) (a) and (e), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony (see, Matter of Napoli, 177 AD2d 135). Accordingly, respondent’s name is stricken from the roll of attorneys and counselors-at-law.
Boomer, J. P., Pine, Balio, Lawton and Boehm, JJ., concur.
Order of disbarment entered pursuant to Judiciary Law § 90 (4) (a), (e).